         Case 4:19-cv-05210-RMP        ECF No. 298   filed 04/22/21   PageID.6569 Page 1 of 10




       MICHAEL D. GRANSTON
     1 Deputy Assistant Attorney General
       WILLIAM D. HYSLOP
     2
       United States Attorney
     3 ALEXANDER K. HAAS
       Branch Director
     4 KERI L. BERMAN
       KUNTAL V. CHOLERA
     5 JOSHUA M. KOLSKY
       JASON C. LYNCH
     6 ALEXANDRA R. SASLAW, DC Bar No. 1618175
       Trial Attorneys
     7
       United States Department of Justice
,    8 Civil Division, Federal Programs Branch

     9 Attorneys for Defendants

    10
                                  UNITED STATES DISTRICT COURT
    11                           EASTERN DISTRICT OF WASHINGTON
                                           AT SPOKANE
    12
         STATE OF WASHINGTON, et al.,
    13

    14                             Plaintiffs,             No. 4:19-cv-5210-RMP

    15                      v.                            JOINT STATUS REPORT

    16 UNITED STATES DEPARTMENT OF
       HOMELAND SECURITY, et al.,
    17
                        Defendants
    18

    19

    20

    21

    22

         JOINT STATUS REPORT                                                U.S. DEPARTMENT OF JUSTICE
                                                                        1100 L St. NW, Washington, DC, 20003
         NO. 4:19-CV-05210-RMP                                                                (202) 353-0533
     Case 4:19-cv-05210-RMP      ECF No. 298    filed 04/22/21   PageID.6570 Page 2 of 10




 1          The parties respectfully submit this Joint Status Report pursuant to the Court’s

 2 April 14, 2021 Order. In the Joint Status Report filed March 11, 2021, the parties agreed

 3 to stay all claims in this case while the Ninth Circuit considered a motion to intervene

 4 filed by the State of Arizona. See ECF No. 297; see also Mot. to Intervene, Washington

 5 v. U.S. Dep’t of Homeland Sec., No. 19-35914 (9th Cir. Mar. 10, 2021). While the case

 6 was stayed, fourteen states filed an Application for Leave to Intervene and for a Stay of

 7 the Judgment Issued by the United States District Court for the Northern District of

 8 Illinois in the Supreme Court in another action challenging the 2019 Rule.                           See

 9 Application (20A150), No. 20-3150, Texas v. Cook County, Ill. (U.S. Mar. 19, 2021). On

10 April 8, 2021, the Ninth Circuit denied Arizona’s motion to intervene. See ECF No. 296.

11          In their last Joint Status Report filed on April 12, 2021, the parties requested that

12 the stay in this case be extended for ten days to allow Plaintiffs sufficient time to decide

13 how to proceed in light of the Ninth Circuit’s ruling. ECF No. 297. At this juncture, with

14 the pending Application for Leave to Intervene in the Supreme Court, and time remaining

15 for Arizona to seek review of the Ninth Circuit’s ruling on its motion to intervene,

16 Plaintiffs oppose dismissal of any of their claims. Thus, the parties agree to request that

17 all remaining claims in this case be stayed or held in abeyance until (1) the Supreme Court

18 rules on the pending Application (20A15)), and (2) Arizona’s time to seek review of the

19 Ninth Circuit’s denial of the motion to intervene elapses, or the Supreme Court rules on

20 any such appeal. The parties propose to file a further status report in 90 days and in 90-

21 day increments thereafter until these conditions are satisfied.

22
     JOINT STATUS REPORT                              1                       U.S. DEP’T OF JUSTICE
                                                                 1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                             (202) 305-7664
     Case 4:19-cv-05210-RMP    ECF No. 298   filed 04/22/21   PageID.6571 Page 3 of 10




 1 Dated: April 22, 2021                        Respectfully submitted,
 2
      ROBERT W. FERGUSON                        MICHAEL D. GRANSTON
 3    Attorney General of Washington            Deputy Assistant Attorney General

 4    /s/ Jeffrey T. Sprung                     WILLIAM D. HYSLOP
      JEFFREY T. SPRUNG, WSBA #23607            United States Attorney
 5    PAUL M. CRISALLI, WSBA #40681
      NATHAN K. BAYS, WSBA #43025               ALEXANDER K. HAAS
 6    SPENCER W. COATES, WSBA #49683            Branch Director
      BRYAN M.S. OVENS, WSBA #32901
 7
      Assistant Attorneys General
 8    800 Fifth Avenue, Suite 2000              /s/ Alexandra R. Saslaw
      Seattle, WA 98104-3188                    KERI L. BERMAN
 9    (206) 464-7744                            KUNTAL V. CHOLERA
      Jeff.Sprung@atg.wa.gov                    JOSHUA M. KOLSKY
10    Nathan.Bays@atg.wa.gov                    JASON C. LYNCH
      Spencer.Coates@atg.wa.gov                 ALEXANDRA R. SASLAW, DC Bar
11    Bryan.Ovens@atg.wa.gov                    No. 1618175
      Attorneys for Plaintiff State of
12
      Washington                                Trial Attorneys
13                                              United States Department of Justice
                                                Civil Division, Federal Programs Branch
14    MARK R. HERRING                           1100 L Street NW
      Attorney General of Virginia              Washington, D.C. 20005
15                                              Tel: (202) 514-4520
      /s/ Michelle S. Kallen                    alexandra.r.saslaw@usdoj.gov
16    MICHELLE S. KALLEN, VSB #93286
      Deputy Solicitor General                  Attorneys for Defendants
17
      JESSICA MERRY SAMUELS,
18    VSB #89537
      RYAN SPREAGUE HARDY,
19    VSB #78558
      ALICE ANNE LLOYD, VSB #79105
20    Assistant Attorneys General
      Office of the Attorney General
21    202 North Ninth Street
      Richmond, VA 23219
22
     JOINT STATUS REPORT                          2                        U.S. DEP’T OF JUSTICE
                                                              1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                          (202) 305-7664
     Case 4:19-cv-05210-RMP     ECF No. 298       filed 04/22/21   PageID.6572 Page 4 of 10




      (804) 786-7240
 1    MKallen@oag.state.va.us
      JSamuels@oag.state.va.us
 2    RHardy@oag.state.va.us
 3    ALloyd@oag.state.va.us
      SolicitorGeneral@oag.state.va.us
 4    Attorneys for Plaintiff Commonwealth of
      Virginia
 5

 6    PHIL WEISER
      Attorney General of Colorado
 7

 8    /s/ Eric R. Olson
      ERIC R. OLSON, #36414
 9    Solicitor General
      Office of the Attorney General
10    Colorado Department of Law
      1300 Broadway, 10th Floor
11    Denver, CO 80203
      (720) 508 6548
12    Eric.Olson@coag.gov
13    Attorneys for Plaintiff State of Colorado

14
      KATHLEEN JENNINGS
15    Attorney General of Delaware

16    /s/ Christian Douglas Wright
      CHRISTIAN DOUGLAS WRIGHT,
17    DE #3554
18    Director of Impact Litigation
      VANESSA L. KASSAB, DE #5612
19    Deputy Attorney General
      Delaware Department of Justice
20    820 N. French Street, 5th Floor
      Wilmington, DE 19801
21    christian.wright@delaware.gov
      vanessa.kassab@delaware.gov
22
     JOINT STATUS REPORT                               3                        U.S. DEP’T OF JUSTICE
                                                                   1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                               (202) 305-7664
     Case 4:19-cv-05210-RMP      ECF No. 298     filed 04/22/21   PageID.6573 Page 5 of 10




      Attorneys for Plaintiff the State of
 1    Delaware
 2

 3    KWAME RAOUL
      Attorney General of Illinois
 4
      /s/ Liza Roberson-Young
 5    LIZA ROBERSON-YOUNG, #6293643
      Public Interest Counsel
 6    Office of the Illinois Attorney General
      100 West Randolph Street, 11th Floor
 7
      Chicago, IL 60601
 8    (312) 814-5028
      ERobersonYoung@atg.state.il.us
 9    Attorney for Plaintiff State of Illinois

10
      CLARE E. CONNORS
11    Attorney General of Hawai’i
12
      /s/ Lili A. Young
13    LILI A. YOUNG, #5886
      Deputy Attorney General
14    Department of the Attorney General
      425 Queen Street
15    Honolulu, HI 96813
      (808) 587-3050
16    Lili.A.Young@hawaii.gov
      Attorneys for Plaintiff State of Hawai’i
17

18
      BRIAN E. FROSH
19    Attorney General of Maryland

20    /s/ Jeffrey P. Dunlap
      JEFFREY P. DUNLAP, #1812100004
21    Assistant Attorney General
      200 St. Paul Place
22
     JOINT STATUS REPORT                              4                        U.S. DEP’T OF JUSTICE
                                                                  1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                              (202) 305-7664
     Case 4:19-cv-05210-RMP     ECF No. 298       filed 04/22/21   PageID.6574 Page 6 of 10




      Baltimore, MD 21202
 1    T: (410) 576-7906
      F: (410) 576-6955
 2
      JDunlap@oag.state.md.us
 3    Attorneys for Plaintiff State of Maryland

 4
      MAURA HEALEY
 5    Attorney General of Commonwealth of
      Massachusetts
 6
      /s/ Abigail B. Taylor
 7
      ABIGAIL B. TAYLOR, #670648
 8    Chief, Civil Rights Division
      DAVID UREÑA, #703076
 9    Special Assistant Attorney General
      ANGELA BROOKS, #663255
10    Assistant Attorney General
      Office of the Massachusetts
11    Attorney General
      One Ashburton Place
12
      Boston, MA 02108
13    (617) 963-2232
      abigail.taylor@mass.gov
14    david.urena@mass.gov
      angela.brooks@mass.gov
15    Attorneys for Plaintiff Commonwealth of
      Massachusetts
16

17
      DANA NESSEL
18    Attorney General of Michigan

19    /s/Toni L. Harris
      FADWA A. HAMMOUD, #P74185
20    Solicitor General
      TONI L. HARRIS, #P63111
21    First Assistant Attorney General
22
     JOINT STATUS REPORT                               5                        U.S. DEP’T OF JUSTICE
                                                                   1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                               (202) 305-7664
     Case 4:19-cv-05210-RMP     ECF No. 298     filed 04/22/21   PageID.6575 Page 7 of 10




      Michigan Department of
 1    Attorney General
      P.O. Box 30758
 2
      Lansing, MI 48909
 3    (517) 335-7603 (main)
      HarrisT19@michigan.gov
 4    Hammoudf1@michigan.gov
      Attorneys for the People of Michigan
 5

 6    KEITH ELLISON
      Attorney General of Minnesota
 7

 8    /s/ R.J. Detrick
      R.J. DETRICK
 9    Assistant Attorney General
      Atty. Reg. No. 0395336
10    445 Minnesota Street, Suite 1400
      St. Paul, MN 55101-2131
11    (651) 757-1489 (Voice)
      (651) 282-5832 (Fax)
12
      rj.detrick@ag.state.mn.us
13    Attorneys for Plaintiff State of Minnesota

14
      AARON D. FORD
15    Attorney General of Nevada
16    /s/ Heidi Parry Stern
      HEIDI PARRY STERN, #8873
17
      Solicitor General
18    Office of the Nevada Attorney General
      555 E. Washington Avenue, Suite 3900
19    Las Vegas, NV 89101
      HStern@ag.nv.gov
20    Attorneys for Plaintiff State of Nevada
21

22
     JOINT STATUS REPORT                             6                        U.S. DEP’T OF JUSTICE
                                                                 1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                             (202) 305-7664
     Case 4:19-cv-05210-RMP     ECF No. 298    filed 04/22/21   PageID.6576 Page 8 of 10




      GURBIR S. GREWAL
 1    Attorney General of New Jersey
 2
      /s/ Marie Soueid
 3    MARIE SOUEID, NJ #146849240
      Deputy Attorney General
 4    Office of the Attorney General
      Richard J. Hughes Justice Complex
 5    25 Market Street, 1st Floor, West Wing
      Trenton, NJ 08625-0080
 6    (609) 376-2564
      Marie.Soueid@law.njoag.gov
 7
      Attorneys for Plaintiff State of New Jersey
 8

 9    HECTOR BALDERAS
      Attorney General of New Mexico
10
      /s/ Tania Maestas
11    TANIA MAESTAS, #20345
      Chief Deputy Attorney General
12
      P.O. Drawer 1508
13    Santa Fe, NM 87504-1508
      tmaestas@nmag.gov
14    Attorneys for Plaintiff State of
      New Mexico
15

16    PETER F. NERONHA
      Attorney General of Rhode Island
17

18    /s/ Lauren E. Hill
      LAUREN E. HILL, #9830
19    Special Assistant Attorney General
      Office of the Attorney General
20    150 South Main Street
      Providence, RI 02903
21    (401) 274-4400 x 2038
      E-mail: lhill@riag.ri.gov
22
     JOINT STATUS REPORT                            7                        U.S. DEP’T OF JUSTICE
                                                                1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                            (202) 305-7664
     Case 4:19-cv-05210-RMP      ECF No. 298   filed 04/22/21   PageID.6577 Page 9 of 10




      Attorneys for Plaintiff State of
 1    Rhode Island
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
     JOINT STATUS REPORT                            1                        U.S. DEP’T OF JUSTICE
                                                                1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                            (202) 305-7664
     Case 4:19-cv-05210-RMP    ECF No. 298     filed 04/22/21   PageID.6578 Page 10 of 10




 1                              CERTIFICATE OF SERVICE
 2
           I hereby certify that on April 22, 2021 I electronically filed the foregoing with the
 3 Clerk of the Court using the CM/ECF system, which will send notification of such

 4 filing to all users receiving ECF notices for this case.

 5
                                            /s/ Alexandra R. Saslaw
 6                                          ALEXANDRA R. SASLAW
                                            United States Department of Justice
 7                                          Civil Division, Federal Programs Branch
                                            1100 L Street, NW
 8                                          Washington, D.C. 20005
 9                                          Attorney for Defendants
10

11

12

13

14

15

16

17

18

19

20

21

22
